Name: Commission Regulation (EEC) No 3059/76 of 14 December 1976 amending for the third time Regulation (EEC) No 1019/70 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  tariff policy;  foodstuff
 Date Published: nan

 15. 12. 76 Official Journal of the European Communities No L 345/ 11 COMMISSION REGULATION (EEC) No 3059/76 of 14 December 1976 amending for the third time Regulation (EEC) No 1019/70 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector A countervailing charge shall be fixed for one of the products specified in Article 9 ( 1 ) of Regulation (EEC) No 816/70 when it is recorded that the free ­ at-frontier offer price for the product in question, plus customs duty, falls below the reference price for that product.' 2 . Article 5 shall read as follows : 'Article 5 Without prejudice to Article 21 of Regulation (EEC) No 1608/76, a white wine offered for import under the name of "Riesling" or "Sylvaner" may not be imported and marketed unless it complies with the provisions of Article 32 of Regulation (EEC) No 2133/74 and Article 12 (2) of Regulation (EEC) No 1608/76.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( !), as last amended by Regulation (EEC) No 2829/76 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 1019/70 of 29 May 1970 (3), as last amended by Regulation (EEC) No 612/75 (4), laid down detailed rules for the establishment of free-at-frontier offer prices and for the fixing of the contervailing charge in the wine sector ; whereas Council Regulation (EEC) No 1160/76 of 17 May 1976 (5) amended Article 9 of Regulation (EEC) No 816/70, in particular by extending the system of references prices to grape juices and grape musts, which involves the fixing of a free-at-frontier offer price for these products and, where necessary, a countervailing charge ; whereas Regulation (EEC) No 1019/70 should therefore be amended ; Whereas in the case of white wines offered for import under the name 'Riesling' or 'Sylvaner' account should be taken of the relevant provisions adopted by Council Regulation (EEC) No 2133/74 of 8 August 1974 laying - down general rules for the description a#d presentation of wines and grape musts (6), as last amended by Regulation (EEC) No 1 1 68/76 (7) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, 3 . Article 7 shall read as follows : 'Article 7 In the case referred to in Article 6 ( 1 ), the charge to be levied per hectolitre on import shall be equal to the amount obtained by multiplying :  the actual alcoholic strength in the case of a red wine, a white wine, a liqueur wine, a liqueur wine intended for processing or a wine fortified for distillation,  the potential alcoholic strength in the case of a concentrated or unconcentrated grape juice (including grape must), whether red or white,  the total alcoholic strength in the case of a grape must with fermentation arrested by the addition of alcohol, by the amount fixed per degree/hi for that product. However, products which have an alcoholic strength of less than 8-5 ° shall be subject to the countervailing charge applicable to a product having an alcoholic strength equal to 8-5 ° .' 4. Article 8 is hereby repealed. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1019/70 is hereby amended as follows : 1 . Article 4 ( 1 ) shall read as follows : Article 2 ») OJ No L 99, 5. 5 . 1970, p . 1 . 2) OJ No L 326, 25 . 11 . 1976, p. 1 . 3 ) OJ No .L 118, 1 . 6 . 1970, p. 13 . 4) OJ No L 64, 11 . 3 . 1975, p . 2. 5) OJ No L 135, 24. 5 . 1976, p. 1 . 6) OJ No L 227, 17. 8 . 1974, p. 1 . 7) OJ No L 135, 24 . 5 . 1976, p. 46. This Regulation shall enter into force on 16 December 1976. No L 345/ 12 Official Journal of the European Communities 15. 12. 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1976. For the Commission P.J. LARDINOIS Member of the Commission